Filed 12/6/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 251







Eric Lance Sabot, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20180191







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Dann E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



Benjamin C. Pulkrabek, Mandan, ND, for petitioner and appellant.



Ladd R. Erickson, Assistant State’s Attorney, Washburn, ND, for respondent and appellee; submitted on brief.

Sabot v. State

No. 20180191



Per Curiam.

[¶1]	Eric Sabot appeals from a district court order summarily dismissing his application for post-conviction relief.  Sabot was found guilty of terrorizing and his conviction was affirmed in 
State v. Sabot
, 2017 ND 280, 904 N.W.2d 469.  Sabot applied for post-conviction relief claiming his sentence was illegal, he was denied equal protection of the law, he received ineffective assistance of counsel, and evidence not previously heard required vacation of his sentence.  The State answered Sabot’s application and moved for summary disposition, claiming his application did not raise issues of material fact.  Sabot responded to the motion but did not submit any affidavits or other competent admissible evidence.  The district court summarily dismissed the application, ruling Sabot failed to raise an issue of material fact. 

[¶2]	We summarily affirm under N.D.R.App.P. 35.1(a)(2),(7); 
Howard v. State
, 2015 ND 102, 863 N.W.2d 203 (holding applicant for post-conviction relief resisting a motion for summary disposition may not rely on pleadings or unsupported conclusory allegations, but must present competent, admissible evidence raising issue of material fact).

[¶3]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen

Jerod E. Tufte